222 F.2d 950
105 U.S.P.Q. 470
REPUBLIC PICTURES CORPORATION et al., Appellants,v.Roy ROGERS, Appellee.
No. 13314.
United States Court of Appeals Ninth Circuit.
May 19, 1955.

Loeb & Loeb, Frank B. Belcher, H. L. Gershon, Herman F. Selvin, Los Angeles, Cal., for appellants.
Gibson, Dunn & Crutcher, Frederic H. Sturdy, Richard H. Wolford, Henry F. Prince, Samuel O. Pruitt, Jr., Gang, Kopp & Tyre, Los Angeles, Cal., for appellee.
Before HEALY, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
In our opinion of June 4, 1954, 9 Cir., 213 F.2d 662, 666, it was directed 'that the judgment of the lower court must be reversed and the cause remanded with directions to enter judgment for defendants'.  The appellee has filed a petition with this court seeking to have this court modify or clarify its mandate issued pursuant to that opinion so that the court below would be directed or authorized to enter a judgment which in addition to protecting 'the motion picture rights' of the defendants as adjudicated in our opinion, would also protect 'the non-motion, picture rights (i.e. the name, voice and likeness rights) of petitioner'.


2
Our opinion stated: 'All parties agree that pursuant to said contracts, appellee and only appellee has the right to use his name, picture or voice in advertisements (except for advertisements of motion pictures).'  Thus our opinion disclosed that the defendant was making no claim to such non-motion picture rights and the same were not in issue in the case.


3
We observe no reason for modifying, clarifying or otherwise altering our judgment or the mandate and the petition is denied.